Citation Nr: 0405020	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  01-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in August 2002, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran has asserted that he has PTSD due to an in-
service incident in which he sustained a lacerated left arm 
after interceding on behalf of his friend who was being 
harassed by a group of drunken soldiers.

3.  The veteran did not engage in combat with the enemy 
during his period of active service.

4.  There is no credible supporting evidence to corroborate 
the veteran's report of his in-service stressor.

5.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current psychiatric 
disorder is causally related to active service, to include 
his account of his purported in-service stressor.  Rather, 
the record reflects that his psychiatric disorder developed 
due to post-service stressors.



CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held that a VCAA notice must be provided to 
a claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  

Here, the Board acknowledges that the veteran did not receive 
adequate preadjudication notice regarding his claim prior to 
the initial denial in the March 2001 rating decision.  Only 
after that rating action was promulgated did the RO, by 
correspondence dated in November 2003, provide notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that was relevant to the claim.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the RO's first adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In this 
correspondence, the RO acknowledged that it had not provided 
the veteran with adequate notice of the VCAA prior to that 
time.  As such, the RO was taking the only reasonable action 
available under the circumstances to correct this oversight.  
Moreover, as indicated above, this correspondence apprised 
the veteran of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Further, he had the opportunity to present testimony 
in support of his claim at the August 2002 personal hearing.  
The Board acknowledges that he has not been accorded a VA 
medical examination in conjunction with this case, and his 
representative contended in a February 2004 statement that 
the case should be remanded for such an examination.  Under 
the law, the assistance provided to a claimant, in the case 
of a claim for disability compensation, shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if 
the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurring 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
service; but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.CA. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Here, the evidence of record 
includes competent medical opinions which pertain to the 
etiology of the veteran's current psychiatric disorder.  For 
the reasons detailed below, the Board finds that the 
preponderance of the competent medical evidence reflects that 
this disability originated due to post-service events, and 
not the veteran's account of his in-service stressor.  
Consequently, the Board concludes that any additional 
development, to include a medical opinion, is not warranted 
based on the facts of this case.  Thus, the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran has contended, in various statements 
and at his August 2002 personal hearing, that he has PTSD due 
to an incident that occurred in July 1968 while on active 
duty.  Specifically, he was in the barracks when a group of 
soldiers, who had been drinking, were harassing his friend 
LG, who was Jewish.  He related that they yelled obscene and 
anti-Semitic slogans at LG, threw beer cans and ordered LG to 
pick up the cans.  Consequently, he interceded, and the group 
of soldiers ultimately threw him through a window, lacerating 
his left arm, which was subsequently sutured at a military 
hospital.  Nevertheless, he did not report this incident 
because he was worried it would delay his discharge.  He 
reported that he has had psychiatric problems ever since this 
incident, to include problems with his temper.  Although he 
acknowledges that he had experienced several traumatic post-
service events, he asserted that these incidents only 
aggravated and did not cause his PTSD.  

The veteran has submitted several lay statements in support 
of his claim, including a statement from NP, dated in March 
1998, who was a fellow service-man with the veteran.  In 
essence, NP related that the veteran had told him of the 
purported in-service stressor shortly after it happened, and 
that he had advised the veteran not to report the incident so 
as not to delay his discharge.  The additional lay statements 
include those of the veteran's former spouse, his brother, 
his mother, and his friend AJ.  All of them assert that the 
veteran had told them of the purported in-service stressor 
involving his friend LG, that his personality changed for the 
worse following his period of active duty, and that they 
believed his current psychiatric disorder was due to this in-
service stressor.  Further, his former spouse recounted that 
she changed the dressing on the veteran's lacerated arm 
shortly after the purported in-service stressor occurred.

The veteran's service medical records show treatment for 
right shoulder problems on various occasions, and service 
connection has been established for such a disability.  
However, nothing in these records reflects treatment for the 
left arm, to include his account of it being sutured at a 
military hospital after being thrown threw a window in 1968.  
Further, there are no findings indicative of an acquired 
psychiatric disorder during active service.  In fact, his 
psychiatric condition was clinically evaluated as normal on 
his June 1968 expiration of term of service examination.  
Moreover, on the concurrent Report of Medical History, he 
indicated that he had not experienced depression or excessive 
worry, nor nervous trouble of any sort.

The veteran's service personnel records, to include his DD 
Form 214, reflect that his military occupational specialty 
(MOS) was that of a Dental Specialist, and that the related 
civilian occupation was that of a Dental Assistant.  In 
addition, he received the National Defense Service Medal and 
a Marksman medal (Rifle).  However, nothing in these records 
reflects that he engaged in combat during active service.  
Moreover, nothing in these records supports his account of 
his purported in-service stressor.

The evidence on file also includes various post-service 
medical records which cover a period from 1969 to 2001, and 
show treatment for various conditions.  In pertinent part, a 
June 1969 VA medical examination found him to have no 
psychiatric and/or personality impairment.

The first indication of any form of psychiatric impairment 
appears to be the results of a mental status examination 
conducted during a period of private hospitalization from 
March to April 1995.  He was hospitalized after sustaining 
multiple bilateral strokes, and it was noted that his medical 
history included coronary artery disease, peripheral vascular 
disease, alcoholism, and severe cardiovascular disease.  On 
mental status examination, he was found, in part, to be 
inattentive, distractible, perseverative, abulic, and showed 
significant psychomotor retardation.  Primary diagnosis 
during this hospitalization was bilateral middle cerebral 
artery and left anterior cerebral artery territory strokes, 
with secondary diagnoses of decreased initiation and abulla, 
history of atrial fibrillation, dysphagia, and severe 
peripheral vascular disease.  Subsequent records continue to 
reflect physical and cognitive impairment secondary to his 
multiple strokes, including an evaluation report for the 
period from October to December 1996.

Thereafter, the record includes a private medical statement 
from B. J. F., M.D. (Dr. F), dated in October 1999.  Dr. F 
noted that he had conducted a comprehensive psychiatric 
evaluation of the veteran, and summarized his medical 
history.  Among other things, Dr. F noted the veteran's 
account of the purported in-service stressor involving the 
veteran's friend LG.  In addition, Dr. F noted that the 
veteran worked as a police officer from 1970 to 1978, during 
which he was often called upon to investigate complaints of 
child neglect, and summarized one incident where the veteran 
found an abandoned baby in an apartment.  The veteran 
reported that he was angry and horrified at the neglect this 
child was shown.  Also, he recounted an incident in which he 
was shot at, and that after the incident was over he began to 
shake uncontrollably.  Further, he recounted an incident in 
which he was present at a courthouse bombing.

Following evaluation of the veteran, Dr. F diagnosed PTSD 
after short delay, severe, chronic, in partial remission; 
major depressive episodes, recurrent with suicidal ideation; 
and impulse-control disorder.  Dr. F also commented that 
there was no question in his mind that the main, severe, 
traumatic events for the veteran were the shoot-out situation 
which he described in great detail, and the massive explosion 
at the courthouse.  Dr F. stated that these incidents 
constituted the main events which brought the veteran into an 
instant shock situation.  Further, Dr. F stated these events 
constituted an actual threatened death experience to the 
veteran, that the veteran felt paralyzed at the first moment 
with very intense fear, total helplessness, and horror; that 
he expected even more deadly force would happen instantly; 
and that he felt a sense of numbing all over his body and a 
lack of any kind of emotional responsiveness.

The veteran also submitted a November 2001 private medical 
statement from CM, a licensed clinical social worker (LICSW).  
In this statement, CM reported, in part, that the recent 
events of the New York City bombing had triggered the 
veteran's PTSD, and that he had flashbacks to his experience 
in being present at a courthouse bombing in 1976.  It was 
also noted that the veteran expressed frustration and anger 
at what he perceived as a lack of understanding of how his 
first experience of PTSD occurred.  He related that he had 
been told his condition most likely originated with the 
courthouse bombing, but he felt that this experience was 
layered on to earlier ones, particularly an event that 
happened when he was in the military in 1968.  Specifically, 
his account of his purported in-service stressor involving 
his friend LG.  CM stated that she had explained to the 
veteran that there was no way she could verify that this 
incident caused the PTSD, but she agreed it was likely that 
this event did influence him profoundly, and "could have 
been the origin of his PTSD symptoms."  


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

As an initial matter, the Board notes that the record does 
not show, nor does the veteran contend, that he engaged in 
combat while on active duty.  In fact, he has asserted that 
his PTSD is due to a non-combat stressor.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application 
in the instant case.

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Simply put, the Board is not 
required to accept a veteran's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

Here, it does not appear that the veteran has submitted 
evidence which supports his account of his purported in-
service stressor.  Although he has submitted multiple lay 
statements from individuals who related that he informed them 
of this incident, none of them were actual witnesses to the 
events in question.  Moreover, there is nothing in the 
service medical or service personnel records which 
substantiates the veteran's account of this incident.  While 
he has asserted he did not report this incident because he 
was worried it would delay his discharge, he acknowledged 
that he lacerated his left arm as a result of the incident, 
which was sutured at a military hospital.  However, nothing 
in his service medical records shows any such treatment.  

The Board further notes that both Dr. F and CM accepted the 
veteran's account of his purported in-service stressor as 
correct when they evaluated his psychiatric disorder.  
Nevertheless, the Court has held the just because a physician 
or other health professional accepted the veteran's 
description of his active service experiences as credible and 
diagnosed the veteran as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In making the above determination regarding the veteran's 
purported in-service stressor, the Board was cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in 
this case are easily distinguishable because the veteran has 
submitted no independent evidence of the occurrence of the 
claimed in-service stressor.  

Even if the Board were to accept the veteran's account of his 
purported in-service stressor as correct, his claim would 
still be denied as the preponderance of the competent medical 
evidence reflects that his current psychiatric disorder 
developed due to post-service events and not any incident 
that occurred while on active duty.  See Holbrook v. Brown, 8 
Vet. App. 91 (1995) (The Board has the fundamental authority 
to decide a claim in the alternative.).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board acknowledges that the record reflects the veteran 
received some degree of medical training, in that his MOS was 
that of a Dental Specialist, and that the related civilian 
occupation was that of a Dental Assistant.  However, there is 
no evidence that he possesses the medical training to provide 
more than basic, minimal care for dental conditions.  Nothing 
in the record indicates he has received any special training 
or acquired any medical expertise in matters related to 
etiological determinations of conditions such as psychiatric 
disorders; the record does not show that this individual is a 
psychiatrist or a psychologist.  See Black v. Brown, 10 Vet. 
App. 279, 284 (1997) (factors for consideration in assessing 
the medical competence to render an opinion as to medical 
causation include specific expertise in the relevant 
specialty and actual participation in the treatment).  As 
such, the Board concludes that his contentions do not 
constitute competent medical evidence regarding the etiology 
of his current psychiatric disorder.  38 C.F.R. 
§ 3.159(a)(1).  Similarly, nothing indicates that the 
individuals who provided lay statements on behalf of the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  Id.

In the instant case, the Board reiterates that the veteran's 
psychiatric condition was clinically evaluated as normal on 
his June 1968 expiration of term of service examination, and 
there were no findings of psychiatric and/or personality 
impairment on the subsequent VA medical examination conducted 
in June 1969.  Moreover, there was no indication in the post-
service medical records of psychiatric impairment until 1995, 
following multiple strokes, and the first competent medical 
diagnosis on file of an acquired psychiatric disorder was in 
1999.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim).

The opinions of record which address the etiology of the 
veteran's current psychiatric disorder are that of Dr. F and 
CM.  Initially, the Board notes that CM stated that it was 
likely that the veteran's purported in-service stressor did 
influence him profoundly, and "could have been the origin of 
his PTSD symptoms."  However, she also stated that she could 
not verify that this incident did in fact cause the PTSD.  
The Board notes that the Court has found that purely 
speculative medical opinions do not provide the degree of 
certainty required for medical nexus evidence.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative);  see also 38 C.F.R. § 3.102 (By 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.).  Although much of this 
caselaw was issued in the context of the now defunct well-
grounded claim analysis, the Board notes that these cases 
still support the proposition that such speculative opinions 
are entitled to little or no probative weight.  The Board 
finds that such is the case with CM's statement, as it uses 
the words "could have," and acknowledges that CM cannot 
verify that the purported in-service stressor was the cause 
of the veteran's current psychiatric disorder.

The Board further finds that the October 1999 statement from 
Dr. F reflects that the veteran's current psychiatric 
disorder is due to post-service events that occurred while he 
was a police officer, particularly a shoot-out and a 
courthouse bombing.  Moreover, CM's statement also reflects 
that the courthouse bombing is the primary cause of the 
veteran's current psychiatric disorder.  CM also indicated 
that this disability was aggravated by the horrible events of 
September 11, 2001.  As such, the Board finds that the 
preponderance of the competent medical evidence reflects that 
the veteran's current psychiatric disorder developed due to 
post-service events and not any incident that occurred while 
on active duty.  

In summary, the Board has concluded that the weight of the 
evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty; there is no 
independent verification of his reported in-service 
stressors, as required for service connection for PTSD to be 
granted (38 C.F.R. § 3.304(f)); and the competent medical 
evidence of record reflects that his current psychiatric 
disorder developed due to post-service events and not any 
incident that occurred while on active duty.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



